Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Final Office Action is in response to Application Serial 17/190,230 filed on 07/28/2022.  Claims 1 - 20 are pending in this application.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the Examiner.

Response to Amendment
Claims 1-20 are pending in this application.  

Applicant’s arguments to amended claims 1-20 are not sufficient to overcome the 35 U.S.C. 101 rejections. The 35 U.S.C. 101 rejection is pending.  The claims 1-20 are rejected under 35 U.S.C. 101.

Applicant’s arguments to amended claims 1 - 3, 5 - 9, 13 - 16, and 18 rejected under 35 U.S.C. §102 are not sufficient to overcome the 35 U.S.C. 103 rejections, see below.

Regarding the pending 35 U.S.C. 103, the claims 1 – 20 are rejected under 35 U.S.C. §103.  The Applicant’s amendments are not sufficient to overcome the 35 U.S.C. 103 rejections, see below.


Response to Arguments

Applicant’s arguments filed on August 02, 2022, have been fully considered but they are not persuasive and/or are moot in view of the revised rejections. Applicant’s arguments will be addressed herein below.


Rejection Under  -35 U.S.C. 101

On pages 10-13 of the Applicant arguments, the Applicant submits, “… First, the claim 1 is completely unrelated to subcategories "fundamental economic principles or practices" and "commercial or legal interactions." Furthermore, claim 1 is also not directed to the subcategory of managing personal behavior or relationships between people (including social activities, teaching, and following rules or instructions). …  Rather, claim 1 is directed to a computer implemented method of maintaining an organizational graph, including generating new edges for nodes based on analysis of electronic communications, and processing a natural language query using a natural language processing model and a keyword matching model. For these reasons, claim 1 does not recite methods of organizing human activity.  Furthermore, claim 1 does not recite "mathematical concepts". The Office Action alleges that the limitation "determining, based on the analysis, that a threshold relationship value has been met for a specific organizational relationship type of a plurality of organizational relationship types" is a recitation of a mathematical concept. The Applicant disagrees and asserts that "determining... that a threshold relationship value has been met" is not properly understood as a mathematical concept.  … The Applicant asserts that since claim 1 does not recite a judicial exception, further analysis under Step 2A is not applicable….”  and amended claim 1 “  … is patent eligible under Prong 2 of Step 2A, since the alleged abstract idea is integrated into a practical application. … These steps are directed to improving the functioning of a computer by reducing the processing power required to respond to natural language queries. The processing power is reduced due to two-tiered approach that reduces the number of nodes that are analyzed with the keyword matching model. … The specification states "Thus, by first identifying relevant intent types and their corresponding node types, processing costs may be greatly reduced in that keyword matching models 408A need only be applied to a smaller subset of nodes and their edges." Para. [0076], emphasis added. In Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016), the Federal Circuit held that claims directed to a data storage and retrieval were patent eligible under § 101, since they were directed to an improvement in the functioning of a computer. Id. at 1337. The court noted "that the improvement is not defined by reference to "physical" components does not doom the claims," Id. at 1339. The court also noted that "the self-referential table recited in the claims on appeal is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory." Id. Similarly, claim 1 of the present application is drawn to a specific method of maintaining an organizational graph designed to improve the way the computer operates (i.e., by reducing processing costs) …  specification of the present application states:  necessary to identify relevant organizational members, organizational groups, and other  organizational relationships by matching natural language queries to a graph data structure comprising nodes that include relevant relationship data that can be matched to user queries. Rather than scrolling through hierarchical role structures one graphical user interface refresh after another as was the case with previous solutions, the current systems match user queries to nodes in an organizational graph data structure, where the nodes host relevant information comprised of unique edge relationships. In some examples, processing costs are further reduced in that a two layered approach may be taken in relation to processing user queries." Para. [0037], emphasis added.  The method of claim 1 is thus directed to a specific implementation of a solution to a problem in the software arts. In previous solutions, the use of hierarchical structures increased processing costs as they involved "scrolling through hierarchical role structures one graphical user interface refresh after another." Para. [0037]. The method of claim 1 addresses this problem by utilizing an organizational structure comprised of nodes with edge relationships, and a two layered approach to processing user queries. Claim 1 is thus directed to an improvement of the functioning of a computer and is integrated into a practical application. For at least these reasons, claim 1 is patent eligible at Prong 2 of Step 2A.  Accordingly, claim 1 is patent eligible under § 101. Claims 13 and 18 are patent eligible for similar reasons. Claims 2 - 11, 14 - 17, 19, and 20 are eligible at least by virtue of depending from a patent eligible base claim. Therefore, the Applicant requests withdrawal of the §101 rejections. …”

Examiner respectfully acknowledges the Applicant’s arguments. Claims 1-20 are  directed to an abstract idea and are integrated into a practical application when analyzed under 35 U.S.C. 101  in light of 2019 Revised PEG Guidance. 
The claim (claim 1 and similarly claim 13 and 18) recite, “… A computer-implemented method comprising: maintaining an organizational graph comprising: a first [[user]] node of a plurality of nodes, the first node comprising an identity of a first user account of a first member of an organization, and a first plurality of edges, wherein each of the first plurality of edges provides a traversable relationship between the first [[user]] node and at least one other node of the organizational graph; and a second [[user]] node of the plurality of nodes, the second node comprising an identity of a second user account of a second member of the organization, and a second plurality of edges, wherein each of the second plurality of edges provides a traversable relationship between the second [[user]] node and at least one other node of the organizational graph; analyzing … between the first user account and the second user account; determining, based on the analysis, that a threshold relationship value has been met for a specific organizational relationship type of a plurality of organizational relationship types; [[and]] generating, in the first [[user]] node based at least on the determination, a new edge of the organizational graph, wherein the new edge is associated with the specific organizational relationship type and is traversable to the second [[user]] node; receiving a natural language query; analyzing the natural language query with … to determine an intent type of the natural language query; generating an intent score for each of the plurality of nodes, wherein the intent score is based on a comparison of the intent type to a node type of the respective node of the plurality of nodes; selecting a subset of the plurality of nodes based on the intent score for the respective node exceeding an intent score threshold value, wherein the subset comprises the first node; applying a keyword matching model to each of the nodes in the subset and the natural language query to determine a keyword score for each node of the subset, wherein the keyword score is based on a comparison of a keyword in the natural language query and a corresponding word in the respective node of the subset; selecting one or more nodes of the subset based on the keyword score for the respective node exceeding a keyword score threshold, wherein the one or more nodes comprises the first node; and modifying a formatting of the one or more nodes to emphasize the one or more nodes in a visual display of the organizational graph..…..”.  Claims 1-20 in view of the claim limitations, are directed to the abstract idea of  “ an identity of a first user account of a first member of an organization, … and … an identity of a second user account of a second member of the organization, and … relationship ….; analyzing  … between the first user account and the second user account; determining, based on the analysis, that a threshold relationship value has been met for a specific organizational relationship type of a plurality of organizational relationship types; [[and]] generating, in the first [[user]] node based at least on the determination, a new edge of the organizational graph, wherein the new edge is associated with the specific organizational relationship type and is traversable to the second [[user]] node; receiving a natural language query; analyzing the natural language query with … to determine an intent type of the natural language query; generating an intent score for each of the plurality of nodes, wherein the intent score is based on a comparison of the intent type to a node type of the respective node of the plurality of nodes; selecting a subset of the plurality of nodes based on the intent score for the respective node exceeding an intent score threshold value, wherein the subset comprises the first node; applying a keyword matching model to each of the nodes in the subset and the natural language query to determine a keyword score for each node of the subset, wherein the keyword score is based on a comparison of a keyword in the natural language query and a corresponding word in the respective node of the subset; selecting one or more nodes of the subset based on the keyword score for the respective node exceeding a keyword score threshold, wherein the one or more nodes comprises the first node; and modifying a formatting of the one or more nodes to emphasize the one or more nodes in a visual display of the organizational graph .…”.

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recite maintaining an organizational graph comprising: a first user node comprising an identity of a first user … and a first plurality of edges, wherein each of the first plurality of edges provides a traversable relationship between the first user node and at least one other node of the organizational graph; and a second user node comprising an identity of a second user …, and a second plurality of edges, wherein each of the second plurality of edges provides a traversable relationship between the second user node and at least one other node of the organizational graph; analyzing …  communications between the first user account and the second user account; determining, based on the analysis, that a threshold relationship value has been met for a specific organizational relationship type of a plurality of organizational relationship types; and generating, in the first user node based at least on the determination, a new edge of the organizational graph, wherein the new edge is associated with the specific organizational relationship type and is traversable to the second user node.… are directed to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behavior; business relations) and managing personal behavior relationships or interactions between people (including social activities, teaching and following rules or instructions), and thus, the claims are directed to the abstract grouping of certain methods of organizing human activity.  

	Further the claims recite “… comparison of the intent type to a node type of the respective node of the plurality of nodes; selecting a subset of the plurality of nodes based on the intent score for the respective node exceeding an intent score threshold value…”, and “ … determine a keyword score for each node of the subset, wherein the keyword score is based on a comparison of a keyword in the natural language query and a corresponding word in the respective node of the subset; …,” and thus, the claims are directed to mathematical relationships, and therefore, the claims are directed to the abstract grouping of mathematical concepts.
 
Accordingly, the claims are directed to certain methods of organizing human activity and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “ … a plurality of electronic communications”, “a natural language processing model”, in claim 1; “ the computer-implemented method”, in claim 2, 3 ; “ the computer-implemented method”, in claim 4; “the computer-implemented method”, “an organizational graph application user interface”, in claim 5; “the computer-implemented method,”  in claim 6;  “the computer-implemented method”, in claim 7; claim 8;  “the computer-implemented method”, “the plurality of electronic communications”, in claim 9;  “the computer-implemented method”, “the plurality of electronic communications”, “a content classification machine learning model”, in claim 10;  “the computer-implemented method”, “the content classification machine learning model has been trained to classify textual content”, in claim 11;  “the computer-implemented method”,  “the content classification machine learning model has been trained to classify textual”, in claim 12;  “A system for generating a new edge in an organizational graph and searching the organizational graph, comprising: a memory for storing executable program code; and a processor, functionally coupled to the memory, the processor being responsive to computer-executable instructions contained in the program code and operative to”,  “a plurality of electronic communications”, “a natural language processing model”,  in claim 13;  “the system …  the processor is further responsive to the computer- executable instructions contained in the program code and operative to”, in claim 14; “the system … wherein the processor is further responsive to the computer- executable instructions contained in the program code and operative to”, in claim 15;  “the system … the processor is further responsive to the computer- executable instructions contained in the program code and operative to”,  “ an indication”,  in claim 16;  “the system”, in claim 17; “a computer-readable storage device comprising executable instructions that, when executed by a processor,” “the computer-readable storage device including instructions executable by the processor for”  in claim 18;  “the computer-readable storage device”,  “the instructions are further executable by the processor for: applying a machine learning model to a plurality of electronic communications”, “based on the application of the machine learning model”, in claim 19;  “the computer-readable storage device “,  “the instructions are further executable by the processor for: applying a machine learning model to a plurality of electronic communications”, “the machine learning model”, in claim 20;  however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, adding the words “apply it” or equivalent with the  judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05 (f).


Furthermore, with respect to the generating  …;  receiving … to traverse …; processing ….the query,…;   these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., a system for processing computer system processes implemented by executing sequential or concurrent tasks, execution of the processes by the computer system generating computer traces of execution of the tasks, stored in a memory of the computer 15system) merely generally link the abstract idea to a field of use, namely a generic computing environment.- See MPEP 2106.05 (h). 

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of computer structure performing computer functions as evinced by  the Applicant’s specification [0169] –[0175] (describing that the embodiments of the invention may be implemented the processor for example a microprocessor, a digital signal processor, a microcontroller, or any combination of these processors).  – see 2106.05 (f)

Furthermore, with respect to the generating  …;  receiving … to traverse …; processing ….the query,…;   these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., a system for processing computer system processes implemented by executing sequential or concurrent tasks, execution of the processes by the computer system generating computer traces of execution of the tasks, stored in a memory of the computer 15system) merely generally link the abstract idea to a field of use, namely a generic computing environment.- See MPEP 2106.05 (h). 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d). 

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2- 12; 14-17; and 19-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.  Step 2B: No


Examiner respectfully disagrees with the Applicant’s arguments of the claims being directed to a technical improvement. Examiner submits, the Applicant’s argues the specification discloses …”processing costs may be reduced in that keyword matching models 408A need only be applied to a smaller subset of nodes and their edges. Para. [0076],  however, the claimed limitations do not recite “costs may be greatly reduced..” nor “… reduction of CPU cycles”, as disclosed in the Applicant’s specification [037]. Nor, does the Applicant’s claim recite, “identify one or more intents of a query, and a second layer of keyword and phrase matching models may only be applied to a subset of nodes that meet the identified intents, thereby eliminating the need to iteratively apply the keyword and phrase matching models to every node in a graph. ..”  as disclosed by the Applicant’s specification [037].  Examiner’s acknowledges the Applicant’s specification discusses technical benefits, however, the Applicant has not claimed the technical benefits that are argued or disclosed in the specification.

Examiner respectfully disagrees with the Applicant’s submission of the claims being an improvement to technology, and thus the claims being  similar to Enfish. The Applicant’s invention makes no reference to a self-referential table.  The Applicant’s claims do not disclose “an improvement over the relational database model that allows storing information describing a relation in a single table, as opposed to multiple tables used by relational databases, by making use of a “special row,” therefore, the claims are not similar to Enfish.



Examiner submits the claims 1-20 are examined under 35 U.S.C. 101, in light of the Revised 2019 PEG Guidance. The Applicant’s amendments to the claims are persuasive. The claims 1-20 are integrated into a practical application.  


Rejection Under  -35 U.S.C. 102

On pages 10-13 of the Applicant arguments, the Applicant traverses, “ … Quirino fails to disclose each and every element of claim 1, as amended.  For example, Quirino fails to teach at least the claim 1 steps of receiving a natural language query; analyzing the natural language query with a natural language processing model to determine an intent type of the natural language query; generating an intent score for each of the plurality of nodes, wherein the intent score is based on a comparison of the intent type to a node type of the respective node of the plurality of nodes; selecting a subset of the plurality of nodes based on the intent score for the respective node exceeding an intent score threshold value, wherein the subset comprises the first node; applying a keyword matching model to each of the nodes in the subset and the natural language query to determine a keyword score for each node of the subset, wherein the keyword score is based on a comparison of a keyword in the natural language query and a corresponding word in the respective node of the subset; selecting one or more nodes of the subset based on the keyword score for the respective node exceeding a keyword score threshold, wherein the one or more nodes comprises the first node; and modifying a formatting of the one or more nodes to emphasize the one or more nodes in a visual display of the organizational graph. Accordingly, claim 1 is not anticipated by Quirino. Claims 13 and 18 are not anticipated for similar reasons. Claims 2, 3, 5 - 9, 14 - 16, and 18 are not anticipated at least by virtue of depending from a non-anticipated base claim. Accordingly, the Applicant requests withdrawal of the § 102 rejections.  …”

Examiner submits the Applicant’s amendments to the claims necessitate grounds for a new rejection.  The claims 1-20 are rejected under 35 U.S.C. 103, see below.


Rejection Under  -35 U.S.C. 103
On page 14 of the Applicant arguments, the Applicant traverses, “ … Claims 4, 10, 11, 12, 17, 19, and 20 stand rejected under 35 U.S.C. §103 as allegedly obvious in view of Quirino and WIPO Publication WO 2016/176379 to Myzerzon et al. ("Myzerzon"). The Applicant disagrees.  Claims 4, 10, 11, 12, 17, 19, and 20 depend on respective independent claims 1, 13, and 18. It is noted that none of the Prior Art references of record remedy the deficiencies of Quirino set forth above. Claims 1, 13, and 18 and their dependents are therefore not obvious.  Accordingly, claims 4, 10, 11, 12, 17, 19, and 20 are not obvious at least by virtue of depending from a non-obvious base claim. Accordingly, the Applicant requests withdrawal of the § 103 rejections.”

Examiner submits the Applicant’s amendments to the claims necessitate grounds for a new rejection.  The claims 1-20 are rejected under 35 U.S.C. 103, see below.

(The Applicant has amended the claims to  recite “an intent score”. Although the specification discusses scores, the specification does not require an “intent score”.)



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claim (claim 1 and similarly claim 13 and 18) recite, “… A computer-implemented method comprising: maintaining an organizational graph comprising: a first [[user]] node of a plurality of nodes, the first node comprising an identity of a first user account of a first member of an organization, and a first plurality of edges, wherein each of the first plurality of edges provides a traversable relationship between the first [[user]] node and at least one other node of the organizational graph; and a second [[user]] node of the plurality of nodes, the second node comprising an identity of a second user account of a second member of the organization, and a second plurality of edges, wherein each of the second plurality of edges provides a traversable relationship between the second [[user]] node and at least one other node of the organizational graph; analyzing … between the first user account and the second user account; determining, based on the analysis, that a threshold relationship value has been met for a specific organizational relationship type of a plurality of organizational relationship types; [[and]] generating, in the first [[user]] node based at least on the determination, a new edge of the organizational graph, wherein the new edge is associated with the specific organizational relationship type and is traversable to the second [[user]] node; receiving a natural language query; analyzing the natural language query with … to determine an intent type of the natural language query; generating an intent score for each of the plurality of nodes, wherein the intent score is based on a comparison of the intent type to a node type of the respective node of the plurality of nodes; selecting a subset of the plurality of nodes based on the intent score for the respective node exceeding an intent score threshold value, wherein the subset comprises the first node; applying a keyword matching model to each of the nodes in the subset and the natural language query to determine a keyword score for each node of the subset, wherein the keyword score is based on a comparison of a keyword in the natural language query and a corresponding word in the respective node of the subset; selecting one or more nodes of the subset based on the keyword score for the respective node exceeding a keyword score threshold, wherein the one or more nodes comprises the first node; and modifying a formatting of the one or more nodes to emphasize the one or more nodes in a visual display of the organizational graph..…..”.  Claims 1-20 in view of the claim limitations, are directed to the abstract idea of  “ an identity of a first user account of a first member of an organization, … and … an identity of a second user account of a second member of the organization, and … relationship ….; analyzing  … between the first user account and the second user account; determining, based on the analysis, that a threshold relationship value has been met for a specific organizational relationship type of a plurality of organizational relationship types; [[and]] generating, in the first [[user]] node based at least on the determination, a new edge of the organizational graph, wherein the new edge is associated with the specific organizational relationship type and is traversable to the second [[user]] node; receiving a natural language query; analyzing the natural language query with … to determine an intent type of the natural language query; generating an intent score for each of the plurality of nodes, wherein the intent score is based on a comparison of the intent type to a node type of the respective node of the plurality of nodes; selecting a subset of the plurality of nodes based on the intent score for the respective node exceeding an intent score threshold value, wherein the subset comprises the first node; applying a keyword matching model to each of the nodes in the subset and the natural language query to determine a keyword score for each node of the subset, wherein the keyword score is based on a comparison of a keyword in the natural language query and a corresponding word in the respective node of the subset; selecting one or more nodes of the subset based on the keyword score for the respective node exceeding a keyword score threshold, wherein the one or more nodes comprises the first node; and modifying a formatting of the one or more nodes to emphasize the one or more nodes in a visual display of the organizational graph .…”.

As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of the recite maintaining an organizational graph comprising: a first user node comprising an identity of a first user … and a first plurality of edges, wherein each of the first plurality of edges provides a traversable relationship between the first user node and at least one other node of the organizational graph; and a second user node comprising an identity of a second user …, and a second plurality of edges, wherein each of the second plurality of edges provides a traversable relationship between the second user node and at least one other node of the organizational graph; analyzing …  communications between the first user account and the second user account; determining, based on the analysis, that a threshold relationship value has been met for a specific organizational relationship type of a plurality of organizational relationship types; and generating, in the first user node based at least on the determination, a new edge of the organizational graph, wherein the new edge is associated with the specific organizational relationship type and is traversable to the second user node.… are directed to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behavior; business relations) and managing personal behavior relationships or interactions between people (including social activities, teaching and following rules or instructions), and thus, the claims are directed to the abstract grouping of certain methods of organizing human activity.  

	Further the claims recite “… comparison of the intent type to a node type of the respective node of the plurality of nodes; selecting a subset of the plurality of nodes based on the intent score for the respective node exceeding an intent score threshold value…”, and “ … determine a keyword score for each node of the subset, wherein the keyword score is based on a comparison of a keyword in the natural language query and a corresponding word in the respective node of the subset; …,” and thus, the claims are directed to mathematical relationships, and therefore, the claims are directed to the abstract grouping of mathematical concepts.
 
Accordingly, the claims are directed to certain methods of organizing human activity and mathematical concepts, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

This judicial exception is integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of,  “ … a plurality of electronic communications”, “a natural language processing model”, in claim 1; “ the computer-implemented method”, in claim 2, 3 ; “ the computer-implemented method”, in claim 4; “the computer-implemented method”, “an organizational graph application user interface”, in claim 5; “the computer-implemented method,”  in claim 6;  “the computer-implemented method”, in claim 7; claim 8;  “the computer-implemented method”, “the plurality of electronic communications”, in claim 9;  “the computer-implemented method”, “the plurality of electronic communications”, “a content classification machine learning model”, in claim 10;  “the computer-implemented method”, “the content classification machine learning model has been trained to classify textual content”, in claim 11;  “the computer-implemented method”,  “the content classification machine learning model has been trained to classify textual”, in claim 12;  “A system for generating a new edge in an organizational graph and searching the organizational graph, comprising: a memory for storing executable program code; and a processor, functionally coupled to the memory, the processor being responsive to computer-executable instructions contained in the program code and operative to”,  “a plurality of electronic communications”, “a natural language processing model”,  in claim 13;  “the system …  the processor is further responsive to the computer- executable instructions contained in the program code and operative to”, in claim 14; “the system … wherein the processor is further responsive to the computer- executable instructions contained in the program code and operative to”, in claim 15;  “the system … the processor is further responsive to the computer- executable instructions contained in the program code and operative to”,  “ an indication”,  in claim 16;  “the system”, in claim 17; “a computer-readable storage device comprising executable instructions that, when executed by a processor,” “the computer-readable storage device including instructions executable by the processor for”  in claim 18;  “the computer-readable storage device”,  “the instructions are further executable by the processor for: applying a machine learning model to a plurality of electronic communications”, “based on the application of the machine learning model”, in claim 19;  “the computer-readable storage device “,  “the instructions are further executable by the processor for: applying a machine learning model to a plurality of electronic communications”, “the machine learning model”, in claim 20;  however, when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, adding the words “apply it” or equivalent with the  judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05 (f).


Furthermore, with respect to the generating  …;  receiving … to traverse …; processing ….the query,…;   these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., a system for processing computer system processes implemented by executing sequential or concurrent tasks, execution of the processes by the computer system generating computer traces of execution of the tasks, stored in a memory of the computer 15system) merely generally link the abstract idea to a field of use, namely a generic computing environment.- See MPEP 2106.05 (h). 

Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of computer structure performing computer functions as evinced by  the Applicant’s specification [0169] –[0175] (describing that the embodiments of the invention may be implemented the processor for example a microprocessor, a digital signal processor, a microcontroller, or any combination of these processors).  – see 2106.05 (f)

Furthermore, with respect to the generating  …;  receiving … to traverse …; processing ….the query,…;   these elements do not add meaningful limitations to integrate the abstract idea into a practical application because they also perform pre and post-solution data gathering operations, which is insignificant extra-solution activity.- See MPEP 2106.05 (g). 

In addition, these additional elements (e.g., a system for processing computer system processes implemented by executing sequential or concurrent tasks, execution of the processes by the computer system generating computer traces of execution of the tasks, stored in a memory of the computer 15system) merely generally link the abstract idea to a field of use, namely a generic computing environment.- See MPEP 2106.05 (h). 

Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d). 

Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2- 12; 14-17; and 19-20 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.  

The claims 1-20 are rejected under 35 U.S.C. 101. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quirino (US 2019/0,391,786 A1)  in view of Meyerzon (WO 2016/176,379 A1) and  Zou (2014, Natural Language Question Answering over RDF: a graph data driven approach).

Regarding Claim 1, (Currently Amended) 

A computer-implemented method comprising: maintaining an organizational graph comprising: a first [[user]] node of a plurality of nodes, the first node comprising an identity of a first user account of a first member of an organization, and a first plurality of edges, wherein each of the first plurality of edges provides a traversable relationship between the first [[user]] node and at least one other node of the organizational graph; 

Quirino teaches the social network can be represented by a graph, i.e., a data structure including edges and nodes., Quirino [0077] and Quirino teaches in the social networking system 630 are represented as nodes in the social graph, the term “friend” can refer to an edge formed between and directly connecting two user nodes., Quirino [078] and Quirino teaches connections may be added explicitly by a user or may be automatically created by the social networking system 630 based on common characteristics of the users (e.g., users who are alumni of the same educational institution) (specific organizational type, traversable). … Connections in the social networking system 630 are usually in both directions, … Connections between users of the social networking system 630 are usually bilateral (“two-way”), or “mutual,” Quirino [079], and Quirino teaches connections between users and allowing interactions between users, the social networking system 630 provides users with the ability to take actions on various types of items supported by the social networking system 630. These items may include groups or networks (i.e., social networks of people, entities, and concepts) to which users of the social networking system 630 may belong, events or calendar entries in which a user might be interested, computer-based applications that a user may use via the social networking system 630, Quirino [080],  Quirino [077] –[080].


and a second [[user]] node of the plurality of nodes, the second node comprising an identity of a second user account of a second member of the organization, and a second plurality of edges, wherein each of the second plurality of edges provides a traversable relationship between the second user node and at least one other node of the organizational graph; 

Quirino teaches the social network can be represented by a graph, i.e., a data structure including edges and nodes., Quirino [0077];  and Quirino teaches for example, in an embodiment, if users in the social networking system 630 are represented as nodes in the social graph, the term “friend” can refer to an edge formed between and directly connecting two user nodes., Quirino [078];
Quirino teaches connections may be added explicitly by a user or may be automatically created by the social networking system 630 based on common characteristics of the users (e.g., users who are alumni of the same educational institution) (specific organizational type, traversable). For example, a first user specifically selects a particular other user (second user) to be a friend. Connections in the social networking system 630 are usually in both directions, but need not be, so the terms “user” and “friend” depend on the frame of reference. Connections between users of the social networking system 630 are usually bilateral (“two-way”) … For example, if Bob and Joe are both users of the social networking system 630 and connected to each other, Bob and Joe are each other's connections.  … The connection between users may be a direct connection; however, some embodiments of the social networking system 630 allow the connection to be indirect via one or more levels of connections or degrees of separation, Quirino [079]. , Quirino [077]-[080]



analyzing a plurality of electronic communications between the first user account and the second user account; 

Quirino teaches for example, in an embodiment, if users in the social networking system 630 are represented as nodes in the social graph, the term “friend” can refer to an edge formed between and directly connecting two user nodes., Quirino [078]; and Quirino teaches the connection between users may be a direct connection; however, some embodiments of the social networking system 630 allow the connection to be indirect via one or more levels of connections or degrees of separation, Quirino [079]. 

Quirino teaches connections between users and allowing interactions between users, the social networking system 630 provides users with the ability to take actions on various types of items supported by the social networking system 630. These items may include groups or networks (i.e., social networks of people, entities, and concepts) to which users of the social networking system 630 may belong, events or calendar entries in which a user might be interested, computer-based applications that a user may use via the social networking system 630, Quirino [080],

Quirino teaches an edge between two nodes in the social graph may represent a particular kind of connection, or association, between the two nodes, which may result from node relationships or from an action that was performed by one of the nodes on the other node. In some cases, the edges between nodes can be weighted. The weight of an edge can represent an attribute associated with the edge, such as a strength of the connection or association between nodes. Different types of edges can be provided with different weights. For example, an edge created when one user “likes” another user may be given one weight, while an edge created when a user befriends another user may be given a different weight., Quirino [081]  and Quirino teaches  as an example, when a first user identifies a second user as a friend, an edge in the social graph is generated connecting a node representing the first user and a second node representing the second user. As various nodes relate or interact with each other, the social networking system 630 modifies edges connecting the various nodes to reflect the relationships and interactions., Quirino [082], Quirino [079] - [082]



determining, based on the analysis, that a threshold relationship value has been met for a specific organizational relationship type of a plurality of organizational relationship types; 

same as above , Quirino [079]- [082] and 

Quirino teaches different types of edges can be provided with different weights. For example, an edge created when one user “likes” another user may be given one weight, while an edge created when a user befriends another user may be given a different weight., Quirino [081]  and 

Quirino teaches content items include content by other users in a social network, and the news feed algorithm ranks the content items for potential presentation in news feeds of users based on attributes of a user and interactions of users with content items, including selecting a link in the content item, commenting on the content item, liking the content item, and hiding the content item, and content items are selected that satisfies a threshold value. [038], [042]-[043]


(Quirino teaches likes and ranking that satisfy selected thresholds, and thus, Quirino teaches a threshold relationship value. Further, determining the weight of different connections with different weights and strengths of relationship depending on how the edges are created (in response to a like versus a user befriending another) are relationships that meet different thresholds of strength/weight)


[[and]] generating, in the first [[user]] node based at least on the determination, a new edge of the organizational graph, wherein the new edge is associated with the specific organizational relationship type and is traversable to the second [[user]] node;   

Quirino teaches connections may be added explicitly by a user or may be automatically created by the social networking system 630 based on common characteristics of the users (e.g., users who are alumni of the same educational institution) (specific organizational type, traversable). For example, a first user specifically selects a particular other user to be a friend. Connections in the social networking system 630 are usually in both directions but need not be, so the terms “user” and “friend” depend on the frame of reference., Quirino [079].

Quirino teaches the social networking system 630 is also capable of linking a variety of entities … an edge between two nodes in the social graph may represent a particular kind of connection, or association, between the two nodes, which may result from node relationships or from an action that was performed by one of the nodes on the other node. … The weight of an edge can represent an attribute associated with the edge, such as a strength of the connection or association between nodes. Different types of edges can be provided with different weights. For example, an edge created when one user “likes” another user may be given one weight, while an edge created when a user befriends another user may be given a different weight. Quirino [081].

(Creating new edges with different weights and strengths of relationship depending on how the edges are created (in response to a like versus a user befriending another) creates edges based on the determination that the strength/weight of relationships meet different thresholds)


Quirino teaches content items of a news feed are ranked based on interactions, including selecting a link in the content item, commenting on the content item, liking the content item, and hiding the content item, and content items having a ranking that satisfies a selected threshold value can be ultimately presented to the user in his or her news feed. Quirino [043].

(Presenting content items from other users satisfying a ranking threshold based on likes of content items and creating edges between users based on likes of content items creates new edges based on the determination that the content items satisfy the threshold).
 
Quirino does not teach:
“… receiving a natural language query; analyzing the natural language query with a natural language processing model to determine an intent type of the natural language query; generating an intent score for each of the plurality of nodes, wherein the intent score is based on a comparison of the intent type to a node type of the respective node of the plurality of nodes; selecting a subset of the plurality of nodes based on the intent score for the respective node exceeding an intent score threshold value, wherein the subset comprises the first node;
applying a keyword matching model to each of the nodes in the subset and the natural language query to determine a keyword score for each node of the subset, wherein the keyword score is based on a comparison of a keyword in the natural language query and a corresponding word in the respective node of the subset; selecting one or more nodes of the subset based on the keyword score for the respective node exceeding a keyword score threshold, wherein the one or more nodes comprises the first node; … 


Meyerzon teaches:
“… receiving a natural language query; analyzing the natural language query with a natural language processing model to determine an intent type of the natural language query; generating an intent score for each of the plurality of nodes, … 
applying a keyword matching model to each of the nodes in the subset and the natural language query to determine a keyword… for each node of the subset, wherein the keyword … is based on a comparison of a keyword in the natural language query and a corresponding word in the respective node of the subset; selecting one or more nodes of the subset based on the keyword … for the respective node exceeding a keyword …, wherein the one or more nodes comprises the first node; … 

Meyerzon [067], [Figure 6-2] discloses recognition NER algorithm 330 and component 332 locates project names (or other identifiers) by locating keywords in the extracted data. In this example, component 332 can use any of a variety of resources and/or processes to determine whether a keyword identifies a project (or other work attribute). This can include, but is not limited to, utilizing machine learning algorithms and/or a phrase matching process that matches the keyword against a data store of known project names.  

Meyerzon [050] teaches FIG. 2-3 illustrates one example of unstructured data in the form of a natural language content 232 within an email 234.

Quirino teaches an edge between two nodes in the social graph may represent a particular kind of connection, or association.  Meyerzon teaches data extraction system configured to analyze a data source. It would have been prior to the effective filing date to combine an  algorithm can use the models for each set of users to determine levels of interest of a user in topics, as taught by Quirino, locating keywords using a NPL, as taught by Meyerzon to facilitate more relevant results from an expertise recommendation ., Meyerzon [042]


	Meyerzon does not teach:
“… wherein the intent score is based on a comparison of the intent type to a node type of the respective node of the plurality of nodes; selecting a subset of the plurality of nodes based on the intent score for the respective node exceeding an intent score threshold value, wherein the subset comprises the first node; … keyword score … keyword score threshold …”

Zou teaches:
“… wherein the intent score is based on a comparison of the intent type to a node type of the respective node of the plurality of nodes; selecting a subset of the plurality of nodes based on the intent score for the respective node exceeding an intent score threshold value, wherein the subset comprises the first node; … key word score  … keyword score threshold …”

Zou [p.314 column 1 paragraph 1-2], [p.314 column 2 paragraph 2], [Figure 1 (c)] teaches a match is a subgraph that can fit the semantic question. … a subgraph of graph G in Figure 1(a) (the subgraph induced by vertices u1, u2, u3 and c1). Edge −−→u2c1 says that “Antonio Banderas is an actor”. Edge −−→u2u1 says that “Melanie Griffith is married to Antonio Banderas”. Edge −−→u2u3 says that “Antonio Banderas starred in a film hPhiladelphia(film)i”. The natural language question N is “Who was married to an actor that played in Philadelphia”. Obviously, the subgraph formed by edges −−→u2c1, −−→u2u1 and −−→u2u3 is a match of N. “Melanie Griffith” is a correct answer. On the other hand, we cannot find a match (of N) containing hPhiladelphia _76ersi in RDF graph G. Therefore, the phrase “Philadelphia” (in N) cannot map to <Philadelphia_76er>.

Zou [p.314 column 2 paragraph 3 ], discloses we find subgraph matches of Q S over RDF graph G. For each subgraph match, we define its matching score (see Definition 6) that is based on the semantic similarity of the matching vertices and edge in Q S and the subgraph match in G. We find the top-k subgraph matches with the largest scores.

Zou [p.317 column 1 paragraph 1]teaches each graph match has a score, which is derived from the probability confidences of each edge and vertex mapping.  .. find(ing) all subgraph matches with the top=k score. … Each subgraph match of Qs implies an answer of the natural language question.

Zou [p.317 column 1 paragraph 6][Figure 3] teaches phrases matching.



and modifying a formatting of the one or more nodes to emphasize the one or more nodes in a visual display of the organizational graph.

Zou [p.316 column 2 paragraph 2], [Figure 2] and Zou [p. 319 column 2 paragraph 7 ] teaches building a semantic query graph, where two corresponding edges, known as “conference resolution”, share and endpoint (“actor” and “that”)).

Quirino teaches an edge between two nodes in the social graph may represent a particular kind of connection, or association.  Zou teaches a semantic graph to model the query intention in the natural language question. It would have been prior to the effective filing date to combine an algorithm that can use the models for each set of users to determine levels of interest of a user in topics, as taught by Quirino, with subjects and objects are vertices and predicated are edge labels, as taught by Zou, to reduce the subgraph matching problem., Zou [abstract]




Regarding Claim 2, (Original)

The computer-implemented method of claim 1, wherein: each of the first plurality of edges and each of the second plurality of edges is associated with at least one of the plurality of organizational relationship types.  

Similar to claim 1, Quirino [077], [079]



Regarding Claim 3, (Currently Amended)

The computer-implemented method of claim 1, further comprising: receiving an indication to traverse the new edge; and

Quirino teaches the social network can be represented by a graph, i.e., a data structure including edges and nodes., Quirino [0077];   and Quirino teaches for example, a first user specifically selects a particular other user to be a friend (an indication). Connections in the social networking system 630 are usually in both directions, but need not be, so the terms “user” and “friend” depend on the frame of reference. … if Bob and Joe are both users of the social networking system 630 and connected to each other, Bob and Joe are each other's connections., Quirino [0079];   

Quirino teaches an edge between two nodes in the social graph may represent a particular kind of connection, or association, between the two nodes, which may result from node relationships or from an action that was performed by one of the nodes on the other node. In some cases, the edges between nodes can be weighted. The weight of an edge can represent an attribute associated with the edge, such as a strength of the connection or association between nodes. Different types of edges can be provided with different weights. For example, an edge created when one user “likes” (an indication) another user may be given one weight, while an edge created when a user befriends another user may be given a different weight., Quirino [081] and Quirino teaches when a first user identifies a second user as a friend (an indication), an edge in the social graph is generated connecting a node representing the first user and a second node representing the second user. As various nodes relate or interact with each other, the social networking system 630 modifies edges connecting the various nodes to reflect the relationships and interactions., Quirino [0082]; Quirino [0079] –[082];      

 causing, based on the received indication, data from the first [[user]] node and data from the second [[user]] node to be displayed.  

Quirino teaches when a first user identifies a second user as a friend (an indication, node displayed), an edge in the social graph is generated connecting a node representing the first user and a second node representing the second user. As various nodes relate or interact with each other, the social networking system 630 modifies edges connecting the various nodes to reflect the relationships and interactions., Quirino [0082];

Quirino teaches indications (e.g., friend, messages, tags) that may displayed when a first user and a second user interaction., The actions of tagging and messages my create edges between the first user and the second user as well the content item (e.g., image). Quirino [088]-[089]  and Quirino teaches content items having a ranking that satisfies a selected threshold value can be ultimately presented to the user in his or her news feed., Quirino [043].



Regarding Claim 4, (Currently Amended)

Quirino teaches:
The computer-implemented method of claim 1, wherein … a phrase 

Quirio [081] teaches types of nodes include users, non-person entities, content items, web pages, groups, activities, messages, concepts, and any other things that can be represented by an object in the social networking system 630. 

Quirino [092] teaches actions taken by the a user, adding a connection to another user, sending a message to another user, reading a message from another user, viewing content associated with another user, attending an event posted by another user, posting an image, attempting to post an image, or other actions interacting with another user or another object.


Although highly suggested, Quirino does not teach:
“… the keyword …”

Meyerzon teaches:
“… the keyword is a phrase .”

Meyerzon teaches parser component 148 is configured to parse the content obtained by crawler component 146, such as to index keywords from data.

Meyerzon teaches  FIG. 2-3 illustrates one example of unstructured data in the form of a natural language content 232 within an email 234., Meyerzon [050], [Figure 2], [Figure 3].
	

Quirino teaches an edge between two nodes in the social graph may represent a particular kind of connection, or association.  Meyerzon teaches data extraction system configured to analyze a data source. It would have been prior to the effective filing date to combine graphing nodes of social networking edges, as taught by Quirino, with parsing keywords from data, as taught by Meyerzon to   update the user profile based on the detected user interaction., Meyerzon [abstract]




Regarding Claim 5, (Currently Amended)

The computer-implemented method of claim 3, further comprising: causing the first [[user]] node to be displayed in an organizational graph application user interface, and wherein receiving the indication to traverse the new edge comprises receiving a selection of a display element corresponding to the new edge.  

Quirino teaches interactions can include, for example, selecting a link in the content item, commenting on the content item, liking the content item, and hiding the content item. The news feed algorithm can use the models for each set of users to determine levels of interest of a user in topics reflected by content items … content items having a ranking that satisfies a selected threshold value can be ultimately presented to the user in his or her news feed., Quirino [043],  and

Quirino teaches the liking/ interaction of content creates a node and edge ., Quirino [088]-[089]

Quirino teaches content items include content by other users in a social network, and the news feed algorithm ranks the content items for potential presentation in news feeds of users based on attributes of a user and interactions of users with content items, including selecting a link in the content item, commenting on the content item, liking the content item, and hiding the content item, and content items are selected that satisfies a threshold value. [038], [042]-[043]


(Quirino teaches likes and ranking that satisfy selected thresholds, and thus, Quirino teaches a threshold relationship value. Further, determining the weight of different connections with different weights and strengths of relationship depending on how the edges are created (in response to a like versus a user befriending another) are relationships that meet different thresholds of strength/weight)


Regarding Claim 6, (Original)

The computer-implemented method of claim 1, wherein: the specific organizational relationship type is non-hierarchical; and the specific organizational relationship type relates to a specific team of the organization.  

Quirino teaches connections may be added explicitly by a user or may be automatically created by the social networking system 630 based on common characteristics of the users (e.g., users who are alumni of the same educational institution) (specific organizational team). For example, a first user specifically selects a particular other user to be a friend. Connections in the social networking system 630 are usually in both directions but need not be, so the terms “user” and “friend” depend on the frame of reference … if Bob and Joe are both users of the social networking system 630 and connected to each other, Bob and Joe are each other's connections (non-hierarchial)., Quirino [079]



Regarding Claim 7, (Currently Amended)

The computer-implemented method of claim 6, wherein: prior to the determination being made that the threshold relationship value has been met, the organizational graph further included a group node for the specific team of the organization; 

Quirino teaches users may join the social networking system 630 and then add connections to any number of other users of the social networking system 630 to whom they desire to be connected. As used herein, the term “friend” refers to any other user of the social networking system 630 to whom a user has formed a connection, association, or relationship via the social networking system 630, Quirino [078]  and Quirino teaches  connections may be added explicitly by a user or may be automatically created by the social networking system 630 based on common characteristics of the users (e.g., users who are alumni of the same educational institution) (group node)., Quirino [079] and Quirino teaches social networking system 630 provides users with the ability to take actions on various types of items supported by the social networking system 630. These items may include groups or networks (i.e., social networks of people, entities, and concepts) to which users of the social networking system 630 may belong, events or calendar entries in which a user might be interested, computer-based applications that a user may use via the social networking system 630, transactions that allow users to buy or sell items via services provided by or through the social networking system 630, Quirino [080]   and 

Quirino teaches he social networking system 630 generates and maintains the “social graph” comprising a plurality of nodes interconnected by a plurality of edges. Each node in the social graph may represent an entity that can act on another node and/or that can be acted on by another node. The social graph may include various types of nodes. Examples of types of nodes include users, non-person entities, content items, web pages, groups, activities, messages, concepts, and any other things that can be represented by an object in the social networking system 630. An edge between two nodes in the social graph may represent a particular kind of connection, or association, between the two nodes, which may result from node relationships or from an action that was performed by one of the nodes on the other node.. Quirino [081]

and the group node is updated, upon the determination being made that the threshold relationship value has been met, to include information from the first [[user]] node and the second [[user]] node.  

Same as above,  Quirino [079]- [082]

Quirino teaches when a first user identifies a second user as a friend, an edge in the social graph is generated connecting a node representing the first user and a second node representing the second user. As various nodes relate or interact with each other, the social networking system 630 modifies edges connecting the various nodes to reflect the relationships and interactions., Quirino [082]

	
(Quirino teaches likes and ranking that satisfy selected thresholds, and thus, Quirino teaches a threshold relationship value.)



Regarding Claim 8,  (Currently Amended)

The computer-implemented method of claim 6, further comprising: determining that the organizational graph does not include a first group node for the specific team of the organization; 

Quirino teaches the social networking system 630 allow  … may also be unilateral… and  … for example, …Bob wishes to connect to Joe to view data communicated to the social networking system 630 by Joe, but Joe does not wish to form a mutual connection, a unilateral connection may be established … the connection to be indirect via one or more levels of connections or degrees of separation., Quirino [079] 

and adding, upon determining that the threshold relationship value has been met, a group node including information from the first [[user]] node and the second [[user]] node to the organizational graph.  

Quirino teaches examples of types of nodes include users, non-person entities, content items, web pages, groups, activities, messages, concepts, and any other things that can be represented by an object in the social networking system 630. An edge between two nodes in the social graph may represent a particular kind of connection, or association, between the two nodes, which may result from node relationships or from an action that was performed by one of the nodes on the other node. In some cases, the edges between nodes can be weighted. The weight of an edge can represent an attribute associated with the edge, such as a strength of the connection or association between nodes. Different types of edges can be provided with different weights. For example, an edge created when one user “likes” another user may be given one weight, while an edge created when a user befriends another user may be given a different weight., Quirino [081]

(Quirino teaches weights of an edge, such as strength. Quirino teaches an edge created by a like and befriend, each can be a weight and therefore considered a threshold.)
	
Quirino teaches types of nodes include users, non-person entities, content items, web pages, groups, activities, messages, concepts, and any other things that can be represented by an object in the social networking system 630. An edge between two nodes in the social graph may represent a particular kind of connection, or association, between the two nodes, which may result from node relationships or from an action that was performed by one of the nodes on the other node., Quirino [081] –[082]



Regarding Claim 9, (Original)

The computer-implemented method of claim 1, wherein analyzing the plurality of electronic communications between the first user account and the second user account comprises analyzing at least one of: a duration of time of electronic meetings attended jointly by the first user account and the second user account; a number of electronic communications jointly including the first user account and the second user account; and a frequency of Page 48 of 53409340-US-NP electronic communications jointly including the first user account and the second user account.  

Quirino teaches examples of types of nodes include users, non-person entities, content items, web pages, groups, activities, messages, concepts, and any other things that can be represented by an object in the social networking system 630. An edge between two nodes in the social graph may represent a particular kind of connection, or association, between the two nodes, which may result from node relationships or from an action that was performed by one of the nodes on the other node. In some cases, the edges between nodes can be weighted. The weight of an edge can represent an attribute associated with the edge, such as a strength of the connection or association between nodes. Different types of edges can be provided with different weights. For example, an edge created when one user “likes” another user may be given one weight, while an edge created when a user befriends another user may be given a different weight., Quirino [081].

Quirino teaches as an example, when a first user identifies a second user as a friend, an edge in the social graph is generated connecting a node representing the first user and a second node representing the second user. As various nodes relate or interact with each other, the social networking system 630 modifies edges connecting the various nodes to reflect the relationships and interactions., Quirino [082]

Quirino teaches the connection between the first user and the second user stored by the connection store 638 is an edge between the nodes associated with the first user and the second user. Continuing this example, the second user may then send the first user a message within the social networking system 630. The action of sending the message, which may be stored, is another edge between the two nodes in the social graph representing the first user and the second user. Additionally, the message itself may be identified and included in the social graph as another node connected to the nodes representing the first user and the second user.


(Quirino teaches weighting the interactions (e.g., messages, likes,  and tags) between users,  a number of electronic communications jointly including the first user account and the second user account; and a frequency of Page 48 of 53409340-US-NP electronic communications jointly including the first user account and the second user account.   A "Markush" claim recites a list of alternatively useable members. In re Harnisch, 631 F.2d 716, 719-20, 206 USPQ 300, 303 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm'r Pat. 126, 127 (1924). The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping. Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196 (Fed. Cir. 2003)(citing to several sources that describe Markush groups)- See MPEP 706.03


Regarding Claim 10, 

The computer-implemented method of claim 1, wherein analyzing the plurality of electronic communications comprises applying a … to content of at least one of the plurality of electronic communications.  

Quirino teaches indications (e.g., friend, messages, tags) that may displayed when a first user and a second user interaction., The actions of tagging and messages my create edges between the first user and the second user as well the content item (e.g., image). Quirino [088]-[089]

(The indication of “friend” and “tag” and “messages” are electronic communications.)

Quirino does not teach:
“… content classification machine learning model …”

Meyerzon teaches:
“… content classification machine learning model … at least one of the plurality of electronic communications ”

Meyerzon teaches a data source mining system that uses a machine learning knowledge extraction system to extract knowledge from data sources that can be used to update user profiles. This can facilitate rich user profiles for providing an expertise location system, Meyerzon [0125] and Meyerzon teaches  FIG. 2-3 illustrates one example of unstructured data in the form of a natural language content 232 within an email 234 (Electronic communication)., Meyerzon [050], [Figure 2], [Figure 3].
	

Quirino teaches an edge between two nodes in the social graph may represent a particular kind of connection, or association.  Meyerzon teaches data extraction system configured to analyze a data source. It would have been prior to the effective filing date to combine an  algorithm can use the models for each set of users to determine levels of interest of a user in topics, as taught by Quirino, with message body that includes unstructured data, such as free text or other natural language data, as taught by Meyerzon to update the user profile based on the detected user interaction., Meyerzon [abstract]


Regarding Claim 11, (Original)

The computer-implemented method of claim 10, wherein … as being related to one or more teams of the organization.  

 Quirino  [078]-[079], [080]

Quirino does not teach:
“… the content classification machine learning model has been trained to classify textual content …”

Meyerzon teaches:
“… the content classification machine learning model has been trained to classify textual content …”

Meyerzon teaches a data source mining system that uses a machine learning knowledge extraction system to extract knowledge from data sources that can be used to update user profiles. This can facilitate rich user profiles for providing an expertise location system, Meyerzon [0125] and Meyerzon teaches  FIG. 2-3 illustrates one example of unstructured data in the form of a natural language content 232 within an email 234., Meyerzon [050], [Figure 2], [Figure 3]. 

Meyeron teaches Unstructured data learning component receives unstructured data 368 and generates associations 322 using an association generator 370 … In one example, models 374 comprise deep learning models, such as, but not limited to, recurrent neural networks. The models 374 are trained using a model training component 378., Meyerzon [071].
	

Quirino teaches an edge between two nodes in the social graph may represent a particular kind of connection, or association.  Meyerzon teaches data extraction system configured to analyze a data source. It would have been prior to the effective filing date to combine an  algorithm can use the models for each set of users to determine levels of interest of a user in topics, as taught by Quirino, with message body that includes unstructured data, such as free text or other natural language data, as taught by Meyerzon to   update the user profile based on the detected user interaction., Meyerzon [abstract]


Regarding Claim 12, (Original)

The computer-implemented method of claim 10, wherein the content classification machine learning model has been trained to classify textual content as being related to one or more projects of the organization.  

Same as claim 11, Quirino  [078]- [079]  and Meyerzon [050], [Figure 2], [Figure 3],[071], [0125]
	

Quirino teaches an edge between two nodes in the social graph may represent a particular kind of connection, or association.  Meyerzon teaches data extraction system configured to analyze a data source. It would have been prior to the effective filing date to combine an  algorithm can use the models for each set of users to determine levels of interest of a user in topics, as taught by Quirino, with message body that includes unstructured data, such as free text or other natural language data, as taught by Meyerzon to   update the user profile based on the detected user interaction., Meyerzon [abstract]




Regarding Claim 13,  (Currently Amended)

A system for generating a new edge in an organizational graph and searching the organizational graph, comprising: a memory for storing executable program code; and a processor, functionally coupled to the memory, the processor being responsive to computer-executable instructions contained in the program code and operative to: maintain the organizational graph, the organizational graph comprising: a first [[user]] node of a plurality of nodes, the first node comprising an identity of a first user account of a first member of an organization, and a first plurality of edges, wherein each of the first plurality of edges provides a traversable relationship between the first [[user]] node and at least one other node of the organizational graph; and a second [[user]] node of the plurality of nodes, the second node comprising an identity of a second user account of a second member of the organization, and a second plurality of edges, wherein each of the second plurality of edges provides a traversable relationship between the second [[user]] node and at least one other node of the organizational graph; analyze a plurality of electronic communications between the first user account and the second user account; determine, based on the analysis, that a threshold relationship value has been met for a specific organizational relationship type of a plurality of organizational relationship types; [[and]] generate, in the first [[user]] node based at least on the determination, a new edge of the organizational graph, wherein the new edge is associated with the specific organizational relationship type and is traversable to the second [[user]] node; receive a natural language query; analyze the natural language query with a natural language processing model to determine an intent type of the natural language query; generate an intent score for each of the plurality of nodes, wherein the intent score is based on a comparison of the intent type to a node type of the respective node of the plurality of nodes; select a subset of the plurality of nodes based on the intent score for the respective node exceeding an intent score threshold value, wherein the subset comprises the first node; apply a keyword matching model to each of the nodes in the subset and the natural language query to determine a keyword score for each node of the subset, wherein the keyword score is based on a comparison of a keyword in the natural language query and a corresponding word in the respective node of the subset; select one or more nodes of the subset based on the keyword score for the respective node exceeding a keyword score threshold, wherein the one or more nodes comprises the first node; and modify a formatting of the one or more nodes to emphasize the one or more nodes in a visual display of the organizational graph.  

These claims are substantially similar to claim 1, and thus, is rejected for the reasons set forth above regarding claim 1. While claim 13 is directed to an a system for generating a new edge in an organizational graph, comprising: a memory for storing executable program code; and a processor, functionally coupled to the memory, the processor being responsive to computer-executable instructions contained in the program code and operative to, Quirino discloses the system as claimed [084], [099]-[0107], [Figure 7].



Regarding Claim 14, (Currently Amended)

The system of claim 13, wherein the processor is further responsive to the computer- executable instructions contained in the program code and operative to: cause a notification to be surfaced to the first and second user accounts to confirm the specific organizational relationship type exists between the first member of the organization and the second member of the organization; 

Quirino discloses addition to establishing and maintaining connections between users and allowing interactions between users, the social networking system 630 provides users with the ability to take actions on various types of items supported by the social networking system 630. These items may include groups or networks (i.e., social networks of people, entities, and concepts) to which users of the social networking system 630 may belong, events or calendar entries in which a user might be interested, computer-based applications that a user may use via the social networking system 630,


receive confirmation from the first and second user accounts; 

Quirino teaches edge created when one user “likes” another user may be given one weight, while an edge created when a user befriends (confirmation) another user may be given a different weight, Quirino [0081];   and Quirino discloses as an example, when a first user identifies a second user as a friend, an edge in the social graph is generated connecting a node representing the first user and a second node representing the second user. As various nodes relate or interact with each other, the social networking system 630 modifies edges connecting the various nodes to reflect the relationships and interactions., Quirino [0082];   



and generate the new edge of the specific organizational relationship upon receiving the confirmation.  

Quirino teaches any action (e.g., connection to another user, sending a message to another user, reading a message from another user) that a particular user takes with respect to another node on the social networking system 630 may be associated with each user's account, … recorded in the activity log 642., Quirino [092]



Regarding Claim 15, (Currently Amended)

The system of claim 13, wherein the processor is further responsive to the computer- executable instructions contained in the program code and operative to: generate, in the second user node based at least on the determination, a new edge of the specific organizational relationship type that is traversable to the first user node.  

Quirino teaches an edge created when one user “likes” another user may be given one weight, while an edge created when a user befriends another user may be given a different weight., Quirino [081]  and Quirino teaches  as an example, when a first user identifies a second user as a friend, an edge in the social graph is generated connecting a node representing the first user and a second node representing the second user. As various nodes relate or interact with each other, the social networking system 630 modifies edges connecting the various nodes to reflect the relationships and interactions., Quirino [082],



Regarding Claim 16, (Currently Amended)

The system of claim 13, wherein the processor is further responsive to the computer- executable instructions contained in the program code and operative to: receive an indication to traverse the new edge; and cause, based on the received indication, data from the first [[user]] node and data from the second [[user]] node to be displayed.  


Similar to claim 3, Quirino [077] -[082], [088] –[089]



Regarding Claim 17, 

The system of claim 13, wherein the keyword is a phrase.

[Similar to claim 4]

	
Meyerzon teaches parser component 148 is configured to parse the content obtained by crawler component 146, such as to index keywords from data.

Meyerzon teaches  FIG. 2-3 illustrates one example of unstructured data in the form of a natural language content 232 within an email 234., Meyerzon [050], [Figure 2], [Figure 3].
	

Quirino teaches an edge between two nodes in the social graph may represent a particular kind of connection, or association.  Meyerzon teaches data extraction system configured to analyze a data source. It would have been prior to the effective filing date to combine graphing nodes of social networking edges, as taught by Quirino, with parsing keywords from data, as taught by Meyerzon to   update the user profile based on the detected user interaction., Meyerzon [abstract]



Regarding Claim 18, (Currently Amended)

A computer-readable storage device comprising executable instructions that, when executed by a processor, assist with generating a new edge in an organizational graph and searching the organizational graph, the computer-readable storage device including instructions executable by the processor for: maintaining the organizational graph, the organizational graph comprising: a first [[user]] node of a plurality of nodes, the first node comprising an identity of a first user account of a first member of an organization, and a first plurality of edges, wherein each of the first plurality of edges provides a traversable relationship between the first node and at least one other node of the organizational graph; 

Quirino [077] –[080]

and a second [[user]] node of the plurality of nodes, the second node comprising an identity of a second user account of a second member of the organization, and a second plurality of edges, wherein each of the second plurality of edges provides a traversable relationship between the second [[user]] node and at least one other node of the organizational graph; 

Quirino [077]-[080]

receiving a user input to generate a new edge between the first [[user]] node and the second [[user]] node, wherein the user input comprises an indication of a specific organizational relationship type of a plurality of organizational relationship types; [[and]] generating, in the first [[user]] node based on the user input, a new edge of the organizational graph, wherein the new edge is associated with the specific organizational relationship type and is traversable to the second [[user]] node; 

Quirino [079]-[081] and [038], [042]-[043]


receiving a natural language query; analyzing the natural language query with a natural language processing model to determine an intent type of the natural language query; 

Meyerzon [067], [Figure 6-2], Meyerzon [050]

generating an intent score for each of the plurality of nodes, wherein the intent score is based on a comparison of the intent type to a node type of the respective node of the plurality of nodes; selecting a subset of the plurality of nodes based on the intent score for the respective node exceeding an intent score threshold value, wherein the subset comprises the first node; applying a keyword matching model to each of the nodes in the subset and the natural language query to determine a keyword score for each node of the subset, wherein the keyword score is based on a comparison of a keyword in the natural language query and a corresponding word in the respective node of the subset; selecting one or more nodes of the subset based on the keyword score for the respective node exceeding a keyword score threshold, wherein the one or more nodes comprises the first node; 

Meyerzon [067], [Figure 6-2], Meyerzon [050] and 
Zou [p.314 column 1 paragraph 1-2], [p.314 column 2 paragraph 2 -3], [Figure 1 (c)],  Zou [p.317 column 1 paragraph 1]Zou [p.317 column 1 paragraph 6][Figure 3]

Quirino teaches an edge between two nodes in the social graph may represent a particular kind of connection, or association.  Meyerzon teaches data extraction system configured to analyze a data source. It would have been prior to the effective filing date to combine an  algorithm can use the models for each set of users to determine levels of interest of a user in topics, as taught by Quirino, locating keywords using a NPL, as taught by Meyerzon to facilitate more relevant results from an expertise recommendation ., Meyerzon [042]

and modifying a formatting of the one or more nodes to emphasize the one or more nodes in a visual display of the organizational graph.

Zou [p.316 column 2 paragraph 2], [Figure 2] and  Zou [p. 319 column 2 paragraph 7 ] teaches building a semantic query graph, where two corresponding edges, known as “conference resolution”, share and endpoint (“actor” and “that”).

Quirino teaches an edge between two nodes in the social graph may represent a particular kind of connection, or association.  Zou teaches a semantic graph to model the query intention in the natural language question. It would have been prior to the effective filing date to combine an algorithm that can use the models for each set of users to determine levels of interest of a user in topics, as taught by Quirino, with subjects and objects are vertices and predicated are edge labels, as taught by Zou, to reduce the subgraph matching problem., Zou [abstract]



Regarding Claim 19, (Currently Amended)

The computer-readable storage device of claim 18, wherein the instructions are further executable by the processor for: … to a plurality of electronic communications between the first user account and the second user account; 

Quirino  [078]- [079]  


Although highly suggested, Quirino does not explicitly teach:
“… applying a machine learning model … the machine learning model, … organizational relationship type no longer exists …  and deleting …”

Meyerzon  teaches:
determining, based on the application of the machine learning model, that the specific organizational relationship type no longer exists between the first member of the organization and the second member of the organization; and deleting, from the first user node, the new edge.  

Meyerzon  teaches a user interaction can be detected that modifies the newly added work attributes. For example, the user may determine that they want to remove the newly added work attribute, modify the work attribute, or change the attribute., Meyerzon [00120] In one example, at step 618, the work attribute(s) can be displayed as suggestions for updating the user's profile, along with the current user profile. At step 620, a user interaction with the user input mechanism(s) is detected to accept or reject the work attribute for the user's profile. If the work attribute is accepted, the work attribute is added to the user's profile. In one example, if the work attribute is rejected by the user, a "rejected suggestion" edge (e.g., edge 273) is created in a node-edge graph so that the rejected work attribute is not again surfaced in the future., Meyerzon [00121], Meyerzon [0120]- [0121]


Quirino teaches an edge between two nodes in the social graph may represent a particular kind of connection, or association.  Meyerzon teaches data extraction system configured to analyze a data source. It would have been prior to the effective filing date to combine an  algorithm can use the models for each set of users to determine levels of interest of a user in topics, as taught by Quirino, with message body that includes unstructured data, such as free text or other natural language data, as taught by Meyerzon to   update the user profile based on the detected user interaction., Meyerzon [abstract]



Regarding Claim 20, (Original)

The computer-readable storage device of claim 18, wherein the instructions are further executable by the processor for:  … to a plurality of electronic communications between the first user account and the second user account; determining, …  that the specific organizational relationship type has been modified to a different organizational relationship Page 51 ot 53409340-US-NP type between the first member of the organization and the second member of the organization; and updating the new edge to the different organizational relationship type.


Quirino  [078]- [079], [081] –[082],  and Quirino teaches  e connection information may indicate users who have similar or common work experience, group memberships, hobbies, or educational history., Quirino [085]

Quirino does not teach:
“… applying a machine learning model … based on the application of the machine learning model …” 

Meyerzon teaches:
“… applying a machine learning model … based on the application of the machine learning model …” 

Meyerzon teaches a data source mining system that uses a machine learning knowledge extraction system to extract knowledge from data sources that can be used to update user profiles. This can facilitate rich user profiles for providing an expertise location system, Meyerzon [0125] and Meyerzon teaches  FIG. 2-3 illustrates one example of unstructured data in the form of a natural language content 232 within an email 234., Meyerzon [050], [Figure 2], [Figure 3]. 

Meyeron teaches Unstructured data learning component receives unstructured data 368 and generates associations 322 using an association generator 370 … In one example, models 374 comprise deep learning models, such as, but not limited to, recurrent neural networks. The models 374 are trained using a model training component 378., Meyerzon [071].
	

Quirino teaches an edge between two nodes in the social graph may represent a particular kind of connection, or association.  Meyerzon teaches data extraction system configured to analyze a data source. It would have been prior to the effective filing date to combine an  algorithm can use the models for each set of users to determine levels of interest of a user in topics, as taught by Quirino, with message body that includes unstructured data, such as free text or other natural language data, as taught by Meyerzon to   update the user profile based on the detected user interaction., Meyerzon [abstract]



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure  Hokela (Self-organizing maps in natural language processing, 1997) discloses using natural language processing to be consider ambiguous words as patterns.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEA LABOGIN whose telephone number is (571)272-9149. The examiner can normally be reached Monday -Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270- 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THEA LABOGIN/Examiner, Art Unit 3624                                                                                                                                                                                                        

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623